t c summary opinion united_states tax_court john delgado petitioner v commissioner of internal revenue respondent docket no 16334-08s filed date samuel l milledge for petitioner david e whitcomb for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1section references are to the applicable versions of the internal_revenue_code petitioner petitioned the court under sec_6330 to review the determination of the internal_revenue_service office of appeals appeals sustaining a proposed levy related to petitioner’s assessed federal_income_tax liability for petitioner asserts that appeals improperly rejected his original and amended offers-in-compromise the original offers stated that petitioner would pay dollar_figure to compromise his federal tax_liabilities for through petitioner later submitted the amended offers to compromise tax_liabilities for the above years and for as well the liabilities underlying the amended offers aggregated dollar_figure as of date we decide whether appeals abused its discretion in rejecting petitioner’s offers we hold it did not background i preliminaries the parties filed with the court a stipulation of facts and accompanying exhibits the stipulated facts are found accordingly petitioner resided in texas when his petition was filed ii petitioner’s federal_income_tax return on or about date petitioner filed his federal_income_tax return on july and date petitioner submitted offers-in-compromise for through and for through on date respondent returned the offers to petitioner on procedural grounds petitioner filed an amended_return for on or about date on the basis of this return respondent assessed against petitioner an additional liability of dollar_figure with respect to petitioner’s federal_income_tax immediately afterwards petitioner’s unpaid tax and interest for totaled approximately dollar_figure iii hearing on date respondent sent to petitioner a letter final notice_of_intent_to_levy and notice of your right to hearing with respect to his income_tax_liability five days later petitioner requested a hearing as to that letter an appeals settlement officer david c green green scheduled the hearing for date as a telephone conference petitioner later failed to be available for that conference iv offer-in-compromise a submission of offers-in-compromise on or about date petitioner filed a form 433-a collection information statement for wage earners and self- employed individuals collection information statement and two forms offer_in_compromise with respect to his through liabilities and hi sec_2001 through liabilities the form 433-a reported that petitioner had no disposable income and listed his total income as dollar_figure his total expenses as dollar_figure and his net equity in assets as zero the combined offers proposed one dollar_figure payment and three dollar_figure payments for total payments of dollar_figure b information requested to process the offers on july and date green sent petitioner a request for additional information with respect to processing the offers the requested information included proof of payment of a loan and of all expenses from april to date and an explanation of why he reported that one of his requested assets unimproved land had a fair_market_value fmv of dollar_figure without consideration of any encumbrance on the land c rejection of the offers on date green sent petitioner a letter scheduling a face-to-face hearing for date petitioner attended that hearing and he and green discussed certain issues including petitioner’s request for an offer-in- compromise as a collection alternative on date petitioner sent green a letter with the additional information that he requested on date green sent a letter to petitioner explaining that appeals was rejecting the offers and stating the reasons for the rejection 2petitioner reported that the current value defined on form 433-a as the amount you could sell the asset for today of the unimproved land was dollar_figure petitioner asserted this amount by discounting his valuation of the unimproved land dollar_figure by percent on date petitioner submitted amended offers-in- compromise as to the same years as before plus on date green sent a letter to petitioner explaining that appeals was likewise rejecting those amended offers and stating the reasons for the rejection on date appeals sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice with respect to his income_tax_liability the notice stated that appeals was sustaining respondent’s proposed levy for discussion i abuse_of_discretion a standard we decide whether appeals abused its discretion in rejecting petitioner’s offers-in-compromise and sustaining respondent’s proposed levy for where an underlying tax_liability is not at issue in a collection_due_process case we review the appeals determination under an abuse_of_discretion standard 114_tc_604 b burden_of_proof taxpayers such as petitioner generally bear the burden of proving that appeals abused its discretion 114_tc_115 affd 272_f3d_1172 9th cir we will reject the determination of appeals under such a standard only if the determination is arbitrary capricious or without sound basis in fact or in law 125_tc_301 affd 469_f3d_27 1st cir ii offer-in-compromise sec_6330 allows a taxpayer to offer to compromise federal tax_liabilities as a collection alternative to a proposed levy sec_7122 and d authorizes the commissioner to prescribe guidelines to determine when a taxpayer’s offer-in-compromise should be accepted in determining whether to accept an offer-in-compromise appeals generally must compare the taxpayer’s offer with a defined reasonable collection potential appeals may accept the offer when it is unlikely that the tax_liability can be collected in full and the amount offered reflects the reasonable collection potential iii reasonable collection potential a petitioner’s objection to the evaluation of his offers in the petition petitioner mainly objected to appeals’ calculation of future income and its valuation of properties the two primary components of reasonable collection potential a taxpayer’s future income for short-term periodic_payment offers the type of offer in this case equals the taxpayer’s expected future income minus necessary living_expenses multiplied by months net disposable income administration internal_revenue_manual irm cch pt at big_number date b calculation of necessary living_expenses the parties agree with appeals’ calculation of petitioner’s expected future income they disagree however with the calculation of his necessary living_expenses petitioner asserts that appeals wrongly used petitioner’s income for and his expenses for we disagree the income used by appeals was provided to it by petitioner on the form 433-a and the expenses reflect petitioner’s most recent necessary living_expenses after appeals took into account as to each expense item the lesser_of the local standard or the amount actually paid see administration irm cch pt at big_number date in sum appeals adequately determined that petitioner’s future income amounts to dollar_figure a monthly net disposable income of dollar_figure dollar_figure in monthly gross_income less dollar_figure in monthly expenses over months c valuation of assets petitioner reported that his assets included the unimproved land and a homestead which he valued at dollar_figure and dollar_figure respectively appeals determined that these values were dollar_figure and dollar_figure respectively petitioner argues that appeals should have used percent of the fmv of the unimproved land in calculating the value of his equity in that land the reasonable collection potential includes the taxpayer’s net realizable equity in assets that is defined as quick sale value qsv less amounts owed to secured lien holders with priority over the federal_tax_lien administration irm cch pt at big_number date appeals calculated the aggregate qsv of the unimproved land and the homestead by adding percent of the fmv of the unimproved land to percent of the fmv of the homestead appeals noted that the 90-percent value was appropriate as to the unimproved land because it was investment_property administration irm cch pt at big_number date stating that although generally qsv is calculated pincite percent of the fmv a higher or lower percentage may be appropriate depending on the type of asset and current market conditions petitioner contests respondent’s reliance on irm pt because petitioner argues the part became effective months after the rejection of petitioner’s offers the same guideline however appeared in the predecessor provision which was effective when appeals valued the land we also disagree with petitioner’s claim that other land that sold for dollar_figure i sec_3even if the 80-percent value was the appropriate gauge of the unimproved land the value of the assets would be more than dollar_figure in excess of petitioner’s dollar_figure offers thus this would not materially change the determination that petitioner’s offers were insufficient the best indicator of the fmv of his unimproved land that sale was subsequent to the valuation_date and was a foreclosure iv conclusion appeals complied with the applicable provisions in the internal_revenue_manual in evaluating the reasonable collection potential and in properly rejecting petitioner’s offers of dollar_figure to compromise dollar_figure of his tax_liabilities petitioner had sufficient assets and expected future income that totaled significantly more than he offered to compromise those liabilities thus we hold that appeals did not abuse its discretion in rejecting the dollar_figure offers-in-compromise and in sustaining respondent’s proposed levy for in so holding we are not in position to determine the amount of any compromise that petitioner could or should be required to pay or that respondent is required to accept the only issue before us is whether appeals abused its discretion in refusing petitioner’s dollar_figure offers-in-compromise see hansen v commissioner tcmemo_2007_56 affd in part and vacated in part on another issue sub nom 568_f3d_710 9th cir we have considered all of petitioner’s arguments for a contrary holding and have found those arguments not discussed herein to be without merit accordingly decision will be entered for respondent
